Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 09, 2016

The Court of Appeals hereby passes the following order:

A16A0454, CARDER v. SCRUGGS.

      Upon review of the entire record in this case, it appearing that the trial court’s
order was not erroneous and that the other grounds for interlocutory appeal as set
forth in Court of Appeals Rule 30 (a) are not present in this case, the appeal is hereby
DISMISSED as having been improvidently granted.

                                        Court of Appeals of the State of Georgia
                                                                             06/09/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.